Citation Nr: 0839294	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for acne.

2.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome of the right upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1998 to 
July 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2002 and July 2007 rating decisions.  

The issue of entitlement to a rating in excess of 10 percent 
for carpal tunnel syndrome of the right upper extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The scarring from the veteran's facial acne is slight.  

2.  The medical evidence fails to show any tissue loss, 
cicatrization, marked discoloration, color contrast, or the 
like as a result of the veteran's facial acne.  

3.  The scarring from the veteran's facial acne does not 
exceed an area of 6 square inches.

4.  There is no evidence that the veteran's acne causes 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

5.  The veteran's facial acne is superficial. 

6.  The evidence fails to show any visible or palpable tissue 
loss as a result of the veteran's facial acne.  

7.  The veteran's facial acne only meets 1 characteristic of 
disfigurement as defined by the rating criteria.

8.  The veteran's acne has not been shown to limit the 
function of any body part.


CONCLUSION OF LAW

Criteria for a compensable rating prior to August 30, 2002, 
or for a rating in excess of 10 percent thereafter for acne 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 
7803, 7804, 7805, 7828 (2007); 38 C.F.R. § 4.118, DCs 7801, 
7802, 7803, 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's claim for service connection for facial acne 
was received in January 2002, and she was granted service 
connection by an April 2002 rating decision, which assigned a 
noncompensable rating.  The veteran appealed, and she was 
subsequently assigned a 10 percent rating, which was made 
effective in August 2002, the date of a change in rating 
criteria.  

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.118, DC 7800.  During the course of the veteran's appeal, 
the regulations for rating disabilities of the skin were 
revised effective August 30, 2002.  67 Fed. Reg. 49,596 (July 
31, 2002).  All applicable versions of the rating criteria 
will be considered, but the new criteria may only be applied 
as of their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the criteria in effect at the time the veteran filed 
her claim, a 10 percent rating was assigned for scars 
impacting the head, face, or neck that were considered 
moderately disfiguring.  A 30 percent rating was assigned for 
scars impacting the head, face, or neck that were considered 
severe, especially if they produced a marked and unsightly 
deformity of eyelids, lips, or auricles.

It is also noted that when in addition to tissue loss and 
cicatrization there was marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 could have 
been increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  

A 20 percent rating was also available for scars stemming 
from third degree burns that covered an area exceeding 12 
square inches.

A 30 percent rating was also assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Under the regulations that were revised in 2002, acne is now 
rated under 
38 C.F.R. § 4.118, DC 7828.  A 10 percent rating is assigned 
when deep acne (deep inflamed nodules and pus-filled cysts) 
affects less than 40 percent of the face and neck; or when 
deep acne impacts a part of the body other than on the face 
and neck.  A 30 percent rating is assigned when deep acne 
affects 40 percent or more of the face and neck.  

Alternatively, the rating criteria directs that acne may be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or under the criteria for scars (DC's 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

Under 38 C.F.R. § 4.118, DC 7800, a 30 percent rating is 
assigned when scars impacting the head, face, or neck have 
visible or palpable tissue loss and there is either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, when there are two or 
three characteristics of disfigurement.

The 8 characteristics of disfigurement are: 1) scar 5 or more 
inches (13 or more cm.) in length; 2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; 3) surface 
contour of scar elevated or depressed on palpation; 4) scar 
adherent to underlying tissue; 5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Under 38 C.F.R. § 4.118, DC 7805, scars may also be rated 
based on any limitation of function of an affected part.

The veteran underwent a VA general medical examination in 
February 2002 at which it was noted that the veteran was 
being treated with Retin-A; the examiner noted that she had 
one or two small lesions on the upper forehead that were 
typical of acne, but there was no inflammation or drainage 
present.  The examiner stated that the acne was very 
insignificant at that time and did not interfere with the 
veteran's occupation or daily activities.  It was also found 
that the acne was not disfiguring.

In a June 2003 treatment record, it was noted that the 
veteran had last seen a dermatologist in 2002.  In February 
2008, the veteran had a dermatology consultation at which she 
was diagnosed with acne and folliculitis and prescribed 
medication.  

In March 2008, the veteran underwent a VA skin examination.  
The examiner observed scattered, superficial acne on the 
veteran's face, with some elevation on palpation, the largest 
lesion measuring .05 cm.  The veteran had lesions on her 
forehead, cheeks, chin, and under her neck; but there were no 
palpable nodules and no noted asymmetry of her face.  The 
examiner estimated that the acne covered 50 percent of the 
veteran's face, and less than 20 percent of her total body 
was affected.  The examiner took several photographs of the 
veteran's face which are consistent with her description in 
the examination report, and these images have been associated 
with the claims file.  
 
The examiner found that the acne was superficial and not 
deep.  The facial scarring was slight.  There was no gross 
distortion or asymmetry of the veteran's face as a result of 
the scarring.  There was no visible tissue loss associated 
with the acne.  There was some elevation of the acne on 
palpation; but the acne was not adherent to the underlying 
tissue.  The acne scars were hyperpigmented (and the examiner 
added in an email to the RO that the scarring did not exceed 
six square inches).  There was no loss of underlying tissue.  
The acne scars were also not indurated in an area exceeding 
six square inches.

Under the regulations in effect at the time the veteran filed 
her claim, the medical evidence fails to show that the acne 
scars are moderately disfiguring, as the examiner found the 
scarring to be slight.  There was also no evidence of tissue 
loss, cicatrization, or marked discoloration; and the 
scarring did not exceed an area of 6 square inches.  There is 
also no evidence that the acne caused constant exudation or 
itching, extensive lesions, or marked disfigurement.

As such, a compensable rating prior to August 30, 2002, or a 
rating in excess of 10 percent thereafter is not warranted 
under the criteria in effect at the time the veteran's claim 
was filed.

The revised criteria similarly does not provide for a rating 
in excess of 10 percent based on the medical evidence of 
record.

With regard to the criteria for rating acne, the examiner 
found that the acne was not deep, but was only superficial, 
meaning that a compensable rating would not be warranted 
under the code for rating acne.  

The rating criteria also direct that scarring of the head, 
face, or neck be considered.  However, the evidence fails to 
show any visible or palpable tissue loss; and, the examiner's 
findings only showed 1 characteristic of disfigurement, (scar 
elevated).

There is also no indication in the veteran's claims file that 
the scarring from her acne limits the function of any body 
part.

As such, entitlement to an increased rating for facial acne 
is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2003, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  Additionally, in March 2007, the veteran was sent a 
letter informing her of how effective dates and disability 
ratings were calculated, as well as informing her of changes 
in the regulations regarding the rating of skin disabilities.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, and there is no 
indication that the veteran receives any private treatment 
for her skin condition.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

An increased rating for acne is denied.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or her representative must file 
a timely notice of disagreement (NOD); so long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC); 
finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran was granted service connection for carpal tunnel 
syndrome of the right upper extremity by a rating decision in 
July 2007 and assigned a 10 percent rating.  In response, the 
veteran submitted a NOD in August 2007.  However, to date, 
the veteran has not been provided with an SOC on this issue.  
As such, the veteran should be provided with an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Therefore, this matter is remanded for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to a rating in excess of 10 
percent for carpal tunnel syndrome of the 
right upper extremity.  The veteran 
should be informed of the period of time 
within which she must file a substantive 
appeal to perfect her appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


